Per Curiam.

Respondent was admitted to the Bar of the State of New York in the Fourth Judicial Department on November 4, 1942. He has practised law in this State since admission.
Charges of unprofessional conduct were made against him and an order of this court authorized the Oneida County Bar Association to conduct an investigation into respondent’s conduct as an attorney. Following hearings at which respondent appeared personally, as well as by counsel, formal charges were filed with this court charging respondent with unprofessional conduct. The principal charges claimed that for a period of three years from May 10, 1965 respondent had obtained bank loans on notes with purported indorsements of certain of his relatives when in fact, these indorsements had been placed thereon by him personally without any authorization and that respondent had commingled clients’ funds. These acts of mis*226conduct resulted in nine judgments totaling $26,253.42 being entered against respondent. The investigation further revealed that respondent’s financial difficulties perhaps resulted in part from certain unfortunate domestic difficulties, which nevertheless are no excuse for unethical conduct.
Prior to the completion of this proceeding, respondent tendered his resignation as a member of the New York State Bar. His resignation during the pendency of this proceeding is tantamount to an admission of the charges. (See Matter of Ferrigno, 26 A D 2d 284; Matter of Wells, 15 A D 2d 430.)
The resignation should be accepted and his name stricken from the roll of attorneys.
Goldman, P. J., Del Vecchio, Marsh, Wither and Gabrielli, JJ., concur.
Resignation accepted and order entered striking name from roll of attorneys.